                        THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NORTHEAST PENNSYLVANIA        :
SMSA LP, d/b/a VERIZON WIRELESS,
                              :
                              :
           Plaintiff,         :
     v.                       :                     3:17-CV-1521
                              :                     (JUDGE MARIANI)
THE SMITHFIELD TOWNSHIP BOARD :
OF SUPERVISORS,               :
                              :
           Defendant.         :

                                  MEMORANDUM OPINION

                                        I. INTRODUCTION

       This is an action for alleged violations of the Telecommunications Act of 1996

(“TCA”), 47 U.S.C. § 332(c)(7)(B), and an appeal under Pennsylvania’s Municipalities

Planning Code (“MPC”), 53 Pa. Stat. and Cons. Stat. Ann. §§ 10101, et seq., from a denial

of an application to place a wireless communications facility in Monroe County,

Pennsylvania. Plaintiff Northeast Pennsylvania SMSA LP, d/b/a Verizon Wireless (the

“Plaintiff” or “Verizon”), filed its Complaint, (Doc. 1), on August 25, 2017, against Defendant

Smithfield Township Board of Supervisors (the “Defendant” or “Board”). Verizon alleges

that the Board’s decision to deny Verizon permission to build a ninety-five foot high

monopole on property in Smithfield Township violates the TCA because its decision was not

supported by “substantial evidence,” 47 U.S.C. § 332(c)(7)(B)(iii), and because its decision

“prohibit[ed] or [had] the effect of prohibiting the provision of personal wireless services,” 47
U.S.C. § 332(c)(7)(B)(i)(II). Claiming the Court’s supplemental jurisdiction, Verizon also

alleges that the Board violated the MPC because its decision was not based on substantial

evidence.

        On November 16, 2017, the Board filed a Motion to Dismiss (Doc. 8), which this

Court subsequently denied (Doc. 17). On November 16, 2018, the Board filed a motion for

summary judgment (Doc. 21). Thereafter, Verizon filed a cross-motion for summary

judgment (Doc. 26). Both motions have been fully briefed, and the motions are ripe for

disposition. For the reasons stated herein, this Court will grant summary judgment in favor

of Verizon on the substantial evidence claim under the TCA and under the MPC. In so

doing, the Court also will deem the prohibition of service claim moot.

                                II. FACTUAL AND PROCEDURAL HISTORY 1

        Verizon has been authorized by the Federal Communications Commission (“FCC”)

to operate a wireless telephone communication system within its designated frequency



        1  The Court notes that although Verizon properly followed Local Rule 56.1, which the Board
properly answered (Doc. 31), the Board did not properly follow Local Rule 56.1 by filing its own separate
concise statement of material facts. Accordingly, Verizon filed an answer to the Board’s motion for
summary judgment (Doc. 21) because “Defendant failed to file a Local Rule 56.1 Concise Statement” (Doc.
29). The Court will consider these submissions.
          However, the Court also notes that, given the nature of the claims, the Court’s review is limited to
the record created by the Board. Thus, by the nature of this case, there cannot be any outstanding issues
of material fact as the Court will rely on the Board’s record. See Omnipoint Commc’ns, Inc. v. Penn Forest
Twp., 42 F. Supp. 2d 493, 498 (M.D. Pa. 1999) (“Essentially, the Telecommunications Act of 1996
authorizes a federal court to hear appeals from zoning board decisions. The record for review of the zoning
ruling is compiled by the zoning board. It is therefore appropriate to adjudicate such an appeal on a
summary judgment motion, with the administrative record providing the undisputed factual basis for the
federal court’s decision.”).

                                                      2
spectrum in Monroe County, Pennsylvania. 2 (Doc. 27, at ¶ 2; Doc. 31, at ¶ 2). As a

licensed FCC wireless telephone communication system operator, Verizon is obligated to

provide reliable wireless telephone services to its customers. (Doc. 27, at ¶ 3; Doc. 31, at ¶

3). Verizon operates its system pursuant to the rules and regulations set forth by the FCC

and the Federal Aviation Administration (“FAA”). (Doc. 27, at ¶ 4; Doc. 31, at ¶ 4). As an

FCC licensed operator, Verizon “must ensure that its telephone signal strength and wireless

capacity is sufficient to provide proper reception and communication within its licensed

area.” (Doc. 27, at ¶ 5; Doc. 31, at ¶ 5).

        Verizon entered into a lease agreement with RR2 Airport Road, LLC, for a 75’ x 75’

parcel of land located at 119 Airport Road in Smithfield, PA. (Doc. 27, at ¶ 8; Doc. 31, at ¶

8). The agreement permits the use of the premises for constructing, maintaining and

operating a communications facility. (Doc. 27, at ¶ 9; Doc. 31, at ¶ 9).

        On February 23, 2017, pursuant to the MPC and the Zoning Ordinance of the

Smithfield Township, Monroe County, §§ 101 et seq. (hereinafter “Ordinance”), Verizon

submitted a conditional use application to the Board for the construction of a



        2  While Defendant has denied the allegation and disputes that Verizon presented a valid FCC
license (Doc. 31, ¶ 2), this fact was not at issue in the underlying Decision issued by the Board on July 25,
2017. As Plaintiff correctly highlights, “[b]ecause the Board did not include this reason as justification for the
denial of Verizon’s conditional use Application, it cannot attempt to include this claim in support of its
denial.” (Doc. 33, at 12 (citing Sojitori v. Douglass Twp. Bd. of Supervisors, 296 A.2d 532, 534 (1972);
Ramsey v. Zoning Hearing Bd., 466 A.2d 267, 269 n.3 (1983)). Furthermore, although the document
produced by Plaintiff is “not an official FCC license,” Defendant provides no reason as to why the document
is inadequate for the purposes of the Board’s hearing and does not point to any FCC or otherwise relevant
rule that establishes an official FCC license is necessary. Accordingly, the Court will admit this fact.
                                                        3
communications facility. (Doc. 27, at ¶ 10; Doc. 31, at ¶ 10). In support of its application,

Verizon submitted: (1) an Application (Doc. 27-1); (2) the Zoning Plan (Doc. 27-2); (3)

Generator Specifications (Doc. 27-3); (4) Structural Letter (Doc. 27-4); (5) FCC License

(Doc. 27-5); (6) Radio Frequency Design Report (Doc. 27-6); (7) Interference Analysis (Doc.

27-7); (8) Electromagnetic Emissions Analysis (Doc. 27-8); (9) FAA Determination (Doc. 27-

9); (10) Pennsylvania Bureau of Aviation Screening (Doc. 27-10); (11) Memorandum of

Lease (Doc. 27-11); (12) National Operations Center Contact (Doc. 27-12); (13) Emergency

Service Use Confirmation (Doc. 27-13); (14) Agreement to Provide Removal Bond (Doc. 27-

14); (15) Engineering Comment Letter (Doc. 27-15); (16) Revised Plans (Doc. 27-16); (17)

Letter from Rettew Associates (Doc. 27-17); (18) Pre-Hearing Statement (Doc. 27-18); (19)

Existing In-Building Coverage Map (Doc. 27-19); (20) Proposed In-Building Coverage Map

(Doc. 27-20). (Doc. 27, at ¶ 12; Doc. 31, at ¶ 12).

       The Board held a hearing on April 26, 2017, and May 31, 2017, regarding Verizon’s

request. (Doc. 27, at ¶ 11; Doc. 31, at ¶ 11). At the hearing, Verizon presented the

testimony of three witnesses, Eric Brinser (civil engineer), Andrew Petersohn (independent

radio-frequency expert), and Sue Manchel (site acquisition consultant). (Doc. 27, at ¶ 13;

Doc. 31, at ¶ 13). Additionally, two witnesses testified in opposition to Verizon’s application

at the hearing – Robert Lovenheim (a Township Supervisor and commercial pilot) and

Becky Ozgun (a resident of nearby Lake Valhalla and Vice President of the Lake Valhalla

Home Association) – and one witness submitted a letter which was read at the hearing –

                                               4
Jeff Root (who operates a skydiving operation at the Stroudsburg-Pocono Airport). (See

Doc. 27-23, at 15, ¶ 45). The testimony of the objectors “principally concerned the proximity

of the proposed facility to the Stroudsburg Pocono Airport.” (Doc. 27, at ¶¶ 29-30; Doc. 31,

at ¶¶ 29-30).

       On June 21, 2017, the Board denied Verizon’s application. (Doc. 27, at ¶ 15; Doc.

31, at ¶ 15). On July 25, 2017, the Board issued a written decision (Doc. 27-23) denying

Verizon’s application. (Doc. 27, at ¶ 16; Doc. 31, at ¶ 16; see also Doc. 27-23, at 25). The

Court reviews the written decision (Doc. 27-23) below.

       In its decision, the Board made 51 findings of fact. Among the findings of fact, the

Board found that “[t]he property in question is owned by RR2 Airport Road, L.L.C. of East

Stroudsburg, Monroe County, PA 18301.” (Doc. 27-23, at 7, at ¶ 3). Because the property

is located in the Township’s M-1 Industrial District, a communications tower “is allowed as a

conditional use.” (Id. at ¶ 4).

       Verizon’s “proposed structure is a wireless communications tower that is ninety-five

feet tall with a five foot lightning rod at the top for a total of one hundred feet.” (Id. at ¶ 5).

“The cell tower is in very close proximity to the Stroudsburg – Pocono Airport (which means

there is no airport tower directing air traffic).” (Id. at ¶ 6). “The existing property is already

developed with several buildings located thereon including a large parking area and the

balance of the property is either lawn or wooded.” (Id. at 8, ¶ 8). The proposed tower is to

contain approximately twelve antennae, each of which is about a foot deep and no more

                                                  5
than eight feet in length. (Id. at ¶ 9). Further, “[t]he cell tower pole . . . will be a monopole in

a 50’ by 50’ compound with a 75’ by 75’ leased area with an equipment shelter, screening

on the outside and a stone access drive leading to the compound.” (Doc. 27-23, at 8, ¶ 10).

Verizon is also proposing obstruction lighting and a steel monopole with a galvanized non-

reflective finish designed to accommodate two additional carriers. (Id. at ¶ 11). “The

equipment platform will be a metal platform raised off the ground with a canopy over it and

would stand approximately 12’ 7”.” (Id. at ¶ 12). “The equipment platform will house

electrical equipment necessary for the cell tower. The overall facility will not be manned or

occupied so no sewer service or water service is being provided to the facility.” (Id. at ¶ 13).

A generator will also be operated bimonthly or in the case of an emergency, and “the

Applicant is of the position that this generator will not create any noise in the area.” (Id. at ¶

14). To prevent unauthorized access to the facility, an eight-foot high chain link fence with

one foot of barbed wire will surround the facility. (Id. at ¶ 15). At the base of the complex,

Verizon will also plant evergreens which will reach approximately eight to twelve feet in

height, and Verizon would maintain the landscaping screen. (Doc. 27-23, at 9, ¶ 16).

Verizon will include “signage . . . that will provide a typical warning,” two off-street parking

spaces, and lighting for inside the compound.” (Id. at ¶¶ 17-19). “[T]raffic to and from the

site will be minimal with a technician or employee visiting the site every month or every

other month.” (Id. at ¶ 20).




                                                 6
       The Board then turns to reviewing the testimony given at the hearing. In reviewing

Eric Brisner’s testimony, the Board noted that “[w]hile Mr. Brisner testified that the tower will

be built to comply with all applicable industry standards, he did not present any testimony

regarding the criteria that shall be taken into consideration by the Township Board of

Supervisors (when acting upon a condition use application) as found in ordinance Section

705 C(1)-(5).” (Doc. 27-23, at 10, ¶ 21). The Board further found that “Mr. Brisner confirmed

that the cell tower’s 100’ setback is not sufficient and does overlap onto an existing

manufacturing building on the northwest corner of the proposed tower setback radius” and

that “Mr. Brisner was not completely familiar with the Zoning Plan as he could not respond

to a question regarding a symbol on the Zoning Plan.” (Doc. 27-23, at 10, ¶¶ 22-23).

       With respect to Mr. Petersohn’s testimony, the Board stated that “[he] testified that

the site in question was chosen by Verizon Wireless in order to provide more reliable

service in the Township as there is spotty coverage due to aggressive terrain. However, the

Board of Supervisors does not find that testimony credible or persuasive as township

residents (who attended the hearing) disagreed with this statement.” (Id. at 11, ¶¶ 25). Mr.

Petersohn also “testified as to the other Verizon facilities currently serving the area; and, he

prepared a radiofrequency design analysis demonstrating the need for another Verizon cell

tower facility within the Township.” (Id. at ¶ 26). Further, “Mr. Petersohn testified that while

the proposed cell tower would be a significant improvement, it would not service the entire

Township given the Township terrain and the height of the proposed tower.” (Id. at ¶ 27).

                                                7
Additionally, the Board found that the FAA determination and PA Bureau of Aviation, to

which Petersohn pointed in support of his testimony that the cell tower was not a hazard to

air navigation, did not address the concerns with respect to skydiving activities at the nearby

airport. (Doc. 27-23, at 11-12, ¶¶ 29-30). The Board noted that the FAA and the PA

Bureau of Aviation letters “refer to a 130’ high cell tower and not the 100’ cell tower in

question. While the Applicant’s argument is that if a 130’ cell tower provides no obstruction,

it follows that a 100’ high cell tower would also not be an obstruction, there is still no

evidence or testimony regarding the consideration, protection or safety of the skydivers at

the tower height of 100’.” (Id. at ¶ 31). The Board then stated that “Mr. Petersohn . . . did

not present any testimony regarding the criteria that shall be taken into consideration . . . as

found in Ordinance Section 705 C(1)-(5).” (Doc. 27-23, at 12, ¶ 32).

       Next, the Board reviewed Edward Baker, a citizen objector’s testimony. The Board

noted, “[w]hile Mr. Baker was concerned that the tower be properly lighted, he also

expressed concerns that the airport was uncontrolled and that there could be interference

with the base repeater that would interfere with MedEvac communications.” (Id. at 12-13, ¶

33).

       The Board then reviewed Sue Manchel’s testimony. The Board found that Manchel

testified that “Verizon wireless has already executed a lease agreement with the property

owner,” and that “there was another acceptable cell tower site . . . but . . . Verizon could not

move forward as a result of tax issues.” (Doc. 27-23, at 13, ¶¶ 35-36). Additionally,

                                                8
“Verizon will make space available on the tower for other wireless carriers as well as

emergency service providers” and “would provide to the Township a tower removal bond.”

(Id. at ¶ 37-38). The Board also specifically noted that “Ms. Manchel . . . did not present any

testimony regarding the criteria that shall be taken into consideration by the Township Board

of Supervisors as found in Ordinance Section 705 C(1)-(5).” (Doc. 27-23, at 13-14, ¶ 39).

       The Board then reviewed Robert Lovenheim’s testimony. Lovenheim referenced a

letter written by Jeff Root, who operates a skydiving operation located at the Stroudsburg-

Pocono Airport, which was introduced into evidence. (Doc. 27-23, at 14, ¶ 40). The letter

“clearly stated the tower should not be approved as it represented a safety hazard to

skydiving customers, aircraft and others. Mr. Root stated that the FAA’s blanket formula did

not accurately account for other variables such as a busy helicopter airport and its skydiving

operations.” (Doc. 27-23, at 13-14, ¶ 43). Further, “based upon an informal survey on all

points of the compass around the airport, Mr. Lovenheim testified that he has found no

complaints of Verizon service from its customers.” (Doc. 27-23, at 15, ¶ 47).

       Additionally, “Becky Ozgun offered testimony as a resident of nearby Lake Valhalla

and as Vice President of the Lake Valhalla Home Association. She also believed the cell

tower is dangerous in the area as it would create a safety issue where she has seen

parachuters fall in trees and gliders fall into Lake Valhalla.” (Doc. 27-23, at 15, ¶ 45). The

Board noted that “Mr. Steve Somers, as owner of the property in question, testified that he

had petitioned Verizon Wireless to improve the wireless service in the area. However, Ms.

                                               9
Ozgun testified that she and other individuals who live in the Township have excellent

service.” (Id. at ¶ 46).

       The Board found that the “Township Planning Commission did review the conditional

use application and did recommend that the application be granted with the following

conditions i.e. there be compliance with the Township Engineer [Jon Tresslar] review letter

of April 3, 2017 and that there be a safety engineer report concerning the safety of the tower

near the airport confirming that there would be no interference with planes, helicopters,

parachutes, and then like.” (Doc. 27-23, at 16, ¶ 48). The Board also noted that “[w]hile the

Applicant’s Engineer did provide a Response Letter to the Tresslar Correspondence, the

Applicant did not present any follow-up response from Mr. Tresslar that Tresslar had

reviewed the revised Zoning Plan to support the position that the Applicant had, in fact,

complied with the various township ordinance provisions as outlined in his letter. Indeed,

several of the Rettew responsive comments were that expert testimony would satisfy the

requirements or that items outlined in Ordinance section 705.C [sic] will be addressed at the

Conditional Use Hearing; and, this did not occur.” (Doc. 27-23, at 16, ¶ 49).

       Finally, the Board found “that the Applicant has not complied with all ordinance

requirements; and, if there has been ordinance compliance, there has not been sufficient

evidence presented to protect the health, safety and general welfare of the present or future

residents of Smithfield Township including the individuals who utilize the Stroudsburg –




                                              10
Pocono Airport such as the fixed wing pilots, rotary wing pilots and the parachuters (mostly

novice jumpers coming from urban areas). (Doc. 27-23, at 16, ¶ 50).

       After making its findings of fact, the Board concluded that the requirements of the

Ordinance were not met for the following reasons:

                While the Applicant’s presentation covered many areas, the testimony
       presented by the Applicant does not reflect the Applicant’s ability (or intent) to
       meet all ordinance requirements and standards.
                There were areas where the Applicant’s testimony was incomplete. For
       example and while under Section 705(B) there was much testimony regarding
       the design factors to be considered, the setback factor was not fully considered.
       There was testimony that the tower could collapse and hit one of the
       manufacturing buildings on the adjoining parcel. Further, one of the Applicant’s
       experts…no matter how experienced…was not able to identify a certain
       mapping symbol when questioned by the Township Engineer. Still further, the
       ”no hazard” or “no obstruction” letters that were received from the FAA and PA
       Bureau of Aviation dealt with a 130’…and not a 100’…tower.
                Under Section 705(C), there was no testimony as to whether the project
       has a detrimental or positive impact on adjacent properties or whether the use
       would have a negative impact on property values. While the approval of the
       use could perhaps be conditioned in such a manner as to eliminate or
       substantially reduce the detrimental impacts of the tower (such as the
       installation of lighting), having the top of the tower jutting out just over the tree
       line is creating an obstacle that could easily be overlooked, especially by novice
       pilots or parachuters, and that danger cannot be addressed by a simple
       condition attached to the use.
                There was also no testimony that the use will have a positive or negative
       effect on the environment, job creation “…or any other factions which
       reasonably relate to the health, safety and general welfare of the present or
       future residents of…Smithfield Township.”
                There was also no testimony as to whether the use will be developed
       and improved in a way which is consistent with the Ordinance or the Township’s
       Comprehensive Plan.
                It may be argued that the Township is being too strict in interpreting its
       Ordinance, it would have been a simple matter for the Applicant to present a
       Community Planner to testify as to these “missing” Section 705(c) factors.

                                                11
       Further and respectfully, it is not the responsibility of the Township to tell an
       Applicant how to present its case.
                 Still further, if you review Applicant’s Exhibit No.9-the FAA
       Determination of No Hazard-you will see that such determination “…does not
       relieve the sponsor of compliance responsibilities relating to any law, ordinance
       or regulation of … [an] [sic] local government body”. Therefore, the Applicant
       must still comply with township ordinances so that having a “no hazard’ letter
       in its file is not a controlling factor but is only one factor of many to consider.
                 The use of an airport-especially an uncontrolled one-is fraught with
       many potential problems with take-offs, landings, weather, terrain, novice pilots
       and novice parachuters. This is precisely why the Township has adopted an
       Airport Ordinance in addition to customary zoning ordinance. There is no
       reason to compound those existing problems with another one problem,
       especially since there exists another viable cell tower site within the Township
       but the issues of economics did not make that location acceptable to the
       Applicant. The Township respectfully suggests that the Applicant work out
       these issues with the other site issue rather than create safety issues with the
       present site.
                 Moreover, the Applicant has not presented evidence that the cell tower
       site conforms to all zoning requirements that would normally apply if each
       building were on a separate lot. In Ordinance Section 502 [Two (2) or More
       Buildings on a Lot] two (2) or more principal buildings located on a parcel in
       single ownership shall conform to all of the requirements of the [Ordinance]
       which would normally apply to each building if it were on a separate lot. Under
       the ordinance, there is no question that the cell tower complex is a “building”
       and is a second principal use to the industrial buildings located on the lot. There
       was no testimony to confirm compliance with Ordinance Section 502.
                 Finally and assuming arguendo that the Applicant did meet all
       Ordinance requirements, the Board has determined that the Objectors have
       presented evidence that the proposed use will adversely affect the public safety
       in a way not normally expected i.e. while perhaps not of a major concern to the
       general public, the tower in close proximity to an airport will adversely affect
       pilots and parachuters.

(Doc. 27-23, at 20-23).

       Finally, the Board listed 10 “Conclusions of Law.” Among its conclusions of law, the

Board decided that “[t]he Applicant has presented insufficient evidence to establish

                                               12
ordinance compliance for a conditional use under the Ordinance including evidence

concerning a setback, detrimental or positive impact on adjacent properties, positive or

negative impact on environment or other factors which reasonably relate to health, safety

and general welfare of the township residents and whether the property could be developed

in a character consistent of the Ordinance and the Township Comprehensive Plan.” (Doc.

27-23, at 23-24, ¶ 6). “In other words, there has not been compliance of Sections 704(C),

705(B), and 705(C)(1)-(5) of the Ordinance.” (Id. at ¶ 7). The Board also concluded that

“the Applicant has not presented evidence that the tower site conforms to all zoning

requirements that would normally apply if each building were on a separate lot.” (Id. at ¶ 8).

Finally, “[i]f there has been ordinance compliance, the Objectors have presented sufficient

evidence that the use will adversely affect the public health, safety and welfare.” (Id. at ¶ 9).

                                   III. STANDARD OF REVIEW

       Through summary adjudication, the court may dispose of those claims that do not

present a “genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “As to materiality,

. . . [o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

       The party moving for summary judgment bears the burden of showing the absence

of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). Once such a showing has been made, the non-moving party must offer specific

                                               13
facts contradicting those averred by the movant to establish a genuine issue of material fact.

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990). Therefore, the non-moving party

may not oppose summary judgment simply on the basis of the pleadings, or on conclusory

statements that a factual issue exists. Anderson, 477 U.S. at 248. “A party asserting that a

fact cannot be or is genuinely disputed must support the assertion by citing to particular

parts of materials in the record . . . or showing that the materials cited do not establish the

absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A)-(B). In evaluating

whether summary judgment should be granted, “[t]he court need consider only the cited

materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

“Inferences should be drawn in the light most favorable to the non-moving party, and where

the non-moving party’s evidence contradicts the movant’s, then the non-movant’s must be

taken as true.” Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir.

1992), cert. denied 507 U.S. 912 (1993).

       However, “facts must be viewed in the light most favorable to the nonmoving party

only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380

(2007). If a party has carried its burden under the summary judgment rule,

       its opponent must do more than simply show that there is some metaphysical
       doubt as to the material facts. Where the record taken as a whole could not
       lead a rational trier of fact to find for the nonmoving party, there is no genuine
       issue for trial. The mere existence of some alleged factual dispute between the
       parties will not defeat an otherwise properly supported motion for summary
       judgment; the requirement is that there be no genuine issue of material fact.
                                               14
       When opposing parties tell two different stories, one of which is blatantly
       contradicted by the record, so that no reasonable jury could believe it, a court
       should not adopt that version of the facts for purposes of ruling on a motion for
       summary judgment.

Id. (internal quotations, citations, and alterations omitted).

       In this case, the parties have filed cross-motions for summary judgment. According

to the Third Circuit:

       Cross-motions are no more than a claim by each side that it alone is entitled to
       summary judgment, and the making of such inherently contradictory claims
       does not constitute an agreement that if one is rejected the other is necessarily
       justified or that the losing party waives judicial consideration and determination
       whether genuine issues of material fact exist.

Lawrence v. City of Phila., 527 F.3d 299, 310 (3d Cir. 2008). Each movant must show that

no genuine issue of material fact exists; if both parties fail to carry their respective burdens,

the Court must deny the motions. See Facenda v. N.F.L. Films, Inc., 542 F.3d 1007, 1023

(3d Cir. 2008). When reviewing each cross-motion, the Court is still bound to view the

evidence in the light most favorable to the non-movant. Fed. R. Civ. P. 56; United States v.

Hall, 730 F. Supp. 646, 648 (M.D. Pa. 1990).

                                          IV. ANALYSIS

       The parties’ cross-motions for summary judgment rest on two provisions of the TCA:

one procedural and the other substantive. “The TCA expressly preserves the traditional

authority enjoyed by state and local government to regulate land use and zoning, but places

several substantive and procedural limits upon that authority when it is exercised in relation

to personal wireless service facilities . . . .” APT Pittsburgh Ltd. P’ship v. Penn Twp. Butler
                                                15
Cty. of Pa., 196 F.3d 469, 473 (3d Cir. 1999) (citing 47 U.S.C. § 332(c)(7)). Procedurally,

the parties disagree over whether the Board’s decision was supported by substantial

evidence as required by 47 U.S.C. § 332(c)(7)(B)(iii). (Doc. 28, at 10; Doc. 25, at 4-5).

Substantively, the parties take issue with whether the Board’s denial had the effect of

prohibiting wireless service in violation of 47 U.S.C. § 332(c)(7)(B)(i)(II). (Doc. 28, at 28;

Doc. 25, at 5). Additionally, Verizon presents a separate claim as an appeal of the Zoning

Board’s decision, claiming the Court’s supplemental jurisdiction. Because both the TCA

substantial evidence claim and the state law zoning appeal claim hinge on the same

“substantial evidence” standard, the Court will address them first. See Horvath Towers III,

LLC v. Zoning Hearing Bd. of Butler Twp., 247 F. Supp. 3d 520, 535 (M.D. Pa. 2017). The

Court will then address Verizon’s prohibition of service claim.

1. Substantial Evidence Claims

   A. TCA Substantial Evidence Claim

       Verizon contends that the Board’s denial of its application violates Section

332(c)(7)(B)(iii) of the TCA because it is not supported by substantial evidence. Verizon

sets forth several grounds in support of its argument: (1) that the Board misapplied the

standards and burdens of proof; (2) that the decision is based on requirements not

contained in the Ordinance; (3) that the Board’s conclusion that Verizon failed to present

evidence that the site conformed to all zoning requirements if each building were located on

a separate lot is not supported by substantial evidence; and (4) that neither the objectors

                                               16
nor the Board established to a high degree of probability that the proposed use would

substantially affect the community’s health, safety, and welfare. (Doc. 28, at 10-27). On

the other hand, the Board contends that Verizon did not meet all of the Ordinance

requirements. (Doc. 25, at 7-16). The Board also contends, in the alternative, that even if

Verizon met the Ordinance requirements, “there has been substantial evidence presented

by the Objector (to a high degree of probability) that the use is detrimental to the health,

safety and general welfare of the present or future residents of Smithfield Township

including the individuals who utilize the Stroudsburg-Pocono Airport such as the fixed wing

pilots, rotary wing pilots, and the parachuters (mostly novice jumpers coming from urban

areas).” (Id. at 16.). On those grounds, the Board contends that its decision was supported

by substantial evidence. (Id.). In reviewing the written decision and record, the Court finds

that the Board’s decision was not supported by substantial evidence for the reasons

discussed herein.

       Section 332(c)(7)(B)(iii) of the TCA states, “[a]ny decision by a State or local

government or instrumentality thereof to deny a request to place, construct, or modify

personal wireless service facilities shall be in writing and supported by substantial evidence

contained in a written record.” 47 U.S.C. § 332(c)(7)(B)(iii). “The substantial evidence test

applies to findings made by a zoning hearing board under the locality’s own zoning

requirements.” Ogden Fire Co. No. 1 v. Upper Chichester Twp., 504 F.3d 370, 379 (3d Cir.

2007). The Third Circuit has opined on the “substantial evidence” standard:

                                               17
       Substantial evidence is a legal term of art. It “does not mean a large or
       considerable amount of evidence, ‘but rather such evidence as a reasonable
       mind might accept as adequate to support a conclusion.’” Pierce v.
       Underwood, 487 U.S. 552, 565, 108 S. Ct. 2541, 101 L. Ed. 2d 490 (1988)
       (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,
       83 L. Ed. 126 (1938)). A court reviewing under the substantial evidence
       standard “is not to weigh the evidence contained in that record or substitute its
       own conclusions for those of the fact finder,” but rather is to “determine whether
       there is substantial evidence in the record as a whole to support the challenged
       decision.” AT&T Wireless v. Zoning Bd. of Adjustment of the Borough of Ho–
       Ho–Kus, 197 F. 3d 64, 71 (3d Cir.1999).

Omnipoint Commc'ns Enters., L.P. v. Zoning Hearing Bd. of Easttown Twp., 248 F.3d 101,

106 (3d Cir. 2001). Further,

       [t]he Court must “overturn the board's decision . . . if it cannot conscientiously
       find that the evidence supporting that decision is substantial, when viewed in
       the light that the record in its entirety furnishes, including the body of evidence
       opposed to the [b]oard's view.” SBA Commc’ns, Inc., 112 F. Supp. 2d at
       237 (quoting BellSouth Mobility Inc. v. Gwinnett Cty., 944 F. Supp. 923, 928
       (N.D. Ga. 1996)). If the Court finds that even one reason given for the denial is
       supported by substantial evidence, the decision of the local zoning body cannot
       be disturbed. See, e.g., id. at 237.

N.Y. SMSA Ltd. P’ship v. Town of Oyster Bay Zoning Bd. of Appeals, 2010 WL 3937277, at

*4 (E.D.N.Y. September 30, 2010) (emphasis added).

       While the standard is deferential to the zoning board, “it is not a rubber stamp” and a

zoning board “is not free to prescribe what inferences from the evidence it will accept and

reject, but must draw all those inferences that the evidence fairly demands.” Glob. Tower,

LLC. v. Hamilton Twp., 897 F. Supp. 2d 237, 251 (M.D. Pa. 2012) (quoting T-Mobile Cent.

v. Unified Gov’t of Wyandotte Cnty., 546 F.3d 1299, 1307 (10th Cir. 2008)). “[I]f the record

as a whole contains conflicting evidence, the fact-finder must adequately explain its reasons
                                               18
for rejecting or discrediting competent evidence.” Glob. Tower, LLC., 897 F. Supp. 2d at

251 (quoting Cellular Tel. Co. v. Zoning Bd. of Adjustment of the Borough of Ho-Ho-Kus,

197 F.3d 64, 71 (3d Cir. 1999)).

     i.     The Zoning Ordinance and Burdens of Proof

       Because the basic requirements and burdens of proof are disputed by the parties,

and resolution of those disputes is necessary to determining whether the Board’s decision is

supported by substantial evidence, the Court first addresses the parties’ contentions with

respect to the requirements and burdens of proof under the Ordinance. Verizon argues that

the Board misapplied the standards and burdens of proof under the Ordinance. (Doc. 28, at

11). In so arguing, Verizon focuses on the conclusion in the Board’s written decision that its

application does not meet the requirements under Ordinance Section 705(C). (Id. at 14).

Verizon contends that the criteria under Ordinance Section 705(C) constitute general

requirements, on which it did not bear the burden of proof. (Id.). In response, the Board

contends that the Ordinance “clearly requires” Verizon to prove the requirements under

Ordinance Section 705(C). (Doc. 32, at 2). The Court reviewed the Ordinance and finds

that the criteria under Ordinance Section 705(C) constitute general requirements, on which

Verizon did not bear the duty to present evidence or the burden of proof.

       “In the context of Section 332(c)(7)(B)(iii), the decision process itself is governed by

state and local zoning laws. The reviewing court’s task is to determine whether the decision,

as guided by local law, is supported by substantial evidence.” Cellular Tel. Co., 197 F.3d at

                                               19
72 (emphasis added); see also Glob. Tower, LLC., 897 F. Supp. 2d at 252-253; Horvath

Towers III, LLC, 247 F. Supp. 3d at 529; Ogden Fire Co. No. 1 v. Upper Chichester Twp.,

Civ. Action No. 05-1031, 2006 WL 851391, at *18 (E.D. Pa. March 30, 2006), aff’d, 504 F.3d

370 (3d Cir. 2007); cf. Nextel Commc’ns of the Mid-Atlantic, Inc., Civ. No. 3:14-cv-2409,

2016 WL 1271385, at *6 (M.D. Pa. March 31, 2016). For example, the court in Global

Tower, LLC. applied Pennsylvania state law to determine whether the applicant and

objector met their respective burdens to determine whether the zoning board’s decision was

supported by substantial evidence under the TCA:

       Here, I am convinced that the Board did not apply the proper burden of proof
       in making its decision to deny Global's Application. While a zoning ordinance
       may shift the burden of proof to the applicant to demonstrate that the special
       use would not harm the health or welfare of the community, Hamilton's
       Ordinance does not contain such a burden shifting provision. The Board's
       misapplication of the parties’ burden is apparent in the Board's
       written decision, which states: “the Ordinance specifically requires proof that
       the Special Use will not cause substantial injury to the value of other property
       where it is located”; “nor did the Applicant prove that the Applicant’s proposed
       cell tower will conserve property values as required by Section 802.3”; and "the
       Applicant has not persuaded the Board that the Applicant sustained its
       burden of proof of all elements . . .” (Zoning Hearing Board Decision, 60-64
       (emphasis added).) Based on the foregoing excerpts from the Board’s written
       opinion, it is clear that the Board incorrectly required Global to prove that
       property values would not be impaired, instead of requiring the objectors
       demonstrate by a high probability that the Tower would pose a negative impact
       on the safety and health of the community.

       By misconstruing the parties’ burdens, the Board did not review the evidence
       to determine whether the objectors made an adequate showing to satisfy their
       burden as to the impact on property values. The Board, improperly, reviewed




                                             20
        the evidence to highlight the deficiencies in Global’s case as opposed to
        examining the sufficiency of the evidence offered by the objectors.

Glob. Tower, LLC ., 897 F. Supp. at 252-53 (emphasis in original). Thus, this Court considers

Pennsylvania state law in determining the proper burdens of proof under the Ordinance to

assess the merits of the TCA substantial evidence claim.

        Under Pennsylvania state law, “[a] special exception is neither special nor an

exception, but a use expressly contemplated that evidences a legislative decision that the

particular type of use is consistent with the zoning plan and presumptively consistent with

the health, safety, and welfare of the community.” Allegheny Tower Assocs., LLC v. City of

Scranton Zoning Hearing Bd., 152 A.3d 1118, 1123 (Pa. Commw. Ct. 2017). 3 Thus, “[a]n

explicit special exception in an ordinance has already been designated to be appropriate by

the particular zoning district and is ‘presumptively consistent with the public health, safety,

and welfare’ of the residents in that district.” Horvath Towers III, LLC, 247 F. Supp. 3d at

535 (citing JoJo Oil Co., Inc. v. Dingman Twp. Zoning Hearing Bd., 77 A.3d 679, 686 (Pa.

Commw. Ct. 2013)). In this case, there is a conditional use provision in the Ordinance

allowing for the grant of an application for the erection of a cell tower.



        3 The Court notes that the application at issue involved a “conditional use.” As the Pennsylvania
Commonwealth Court explained, “[c]onditional uses and special exceptions are both uses conditionally
permitted by zoning ordinances. They differ only in the fact that conditional uses fall under the jurisdiction
of a municipal governing body, while special exceptions are decided by zoning hearing boards. ‘The law
regarding conditional uses and special exceptions is virtually identical.’” Marquise Inv., Inc. v. City of
Pittsburgh, 11 A.3d 607, 610 n.4 (Pa. Commw. Ct. 2010) (quoting Sheetz, Inc. v. Phoenixville Borough
Council, 804 A.2d 113, 115 n.5 (Pa. Commw. Ct. 2002)). Therefore, while some of the law cited herein
may refer to a “special exception” use, that law is also applicable to the issue involving a “conditional use.”
                                                      21
       “An applicant for a special exception has both the duty of presenting evidence and

the burden of persuading the Zoning Hearing Board that its proposed use satisfies the

zoning ordinance’s objective requirements for the grant of a special exception.” Allegheny

Tower Assocs., LLC, 152 A.3d at 1123. The burden then normally shifts to the objectors to

present evidence and persuade that the proposed use will have a generally detrimental

effect on health, safety and welfare.” Id. “The evidence presented by the objectors must

show a high probability that the use will generate adverse impacts not normally generated

by this type of use, and that these impacts will pose a substantial threat to the health and

safety of the community.” Id. “Mere speculation as to possible harm is insufficient.”

Broussard v. Zoning Bd. of Adjustment, 831 A.2d 764, 772 (Pa. Commw. Ct. 2003) (citing

H.E. Rohrer, Inc. v. Zoning Hearing Bd. of Jackson Twp., 808 A.2d 1014, 1018 (Pa.

Commw. 2002)).

       The Pennsylvania Commonwealth Court explained this framework in Bray:

       [A]n applicant, by showing compliance with the specific requirements of the
       ordinance, identifies the proposal as one which the local legislation expressly
       designates to be appropriate in the district and therefore presumptively
       consistent with the promotion of health, safety and general welfare; hence it is
       logical that . . . the Pennsylvania decisions have placed on the objectors the
       ‘burden’ of showing the proposal to be detrimental to public health, safety and
       welfare.

Bray v. Zoning Bd. of Adjustment, 410 A.2d 909, 911 (Pa. Commw. Ct. 1980) (internal

citations omitted).




                                              22
       Courts have defined the objective or specific requirements as “reasonable definite

conditions that are detailed in the ordinance.” JoJo Oil Co. v. Dingman Twp. Zoning

Hearing Bd., 77 A.3d 679, 687-88 (Pa. Commw. Ct. 2013); In re Thompson, 896 A.2d 659

(Pa. Commw. Ct. 2006). For example, in Williams Holding Group, LLC v. Bd. of

Supervisors of West Hanover Twp., the court opined that “a clear cut example of a proper,

objective requirement is a buffer requirement . . . where the conditional use provisions of the

ordinance required that storm water basis be located at least fifty feet from the defined edge

of a watercourse.” 101 A.3d 1202, 1213 (Pa. Commw. Ct. 2014).

       These specific or objective requirements stand in contrast to “general, non-specific

or non-objective requirements, such as health and safety.” JoJo Oil Co., 77 A.3d at 688.

“When municipalities have put general, non-specific or non-objective requirements in the

ordinance with respect to special exceptions, [Pennsylvania State Court] decisions have

usually not seen such general provisions as part of the threshold persuasion burden and

presentation duty of the applicant.” Id. Put differently, “if a requirement is interpreted as

one upon which the burden is placed on an applicant, but the requirement is nonobjective or

too vague to afford the applicant knowledge of the means by which to comply, the

requirement is either one that is not enforceable, or if it relates to public detriment, the

burden shifts to an objector, who must demonstrate that the applicant’s proposed use would

constitute such a detriment.” Williams Holding Group, LLC, 101 A.3d at 1213. Accordingly,

“a key element in evaluating conditional use decisions by a governing body is whether

                                                23
requirements contained in the zoning ordinance are specific and objective or vague and

subjective.” Id.

       The Pennsylvania Commonwealth Court explained,

       [i]t is in the nature of a special exception to require that the applicant meet
       reasonably definite conditions, and it would be manifestly unfair to require [the
       applicant] to prove conformity with a policy statement, the precise meaning of
       which is supposed to be reflected in specific requirements . . . . Any other view
       would enable the Board to assume the legislative role.

In re Appeal of George Baker, 339 A.2d 131, 135 (Pa. Commw. Ct. 1975).

       Thus, “where . . . the terms of an ordinance have not expressly placed the burden of

persuasion regarding general detrimental effects to the health, safety and welfare on an

applicant, the applicant has the burden of persuasion only as to specific requirements, while

objectors have the burden as to all general detrimental effects.” Allegheny Tower Assocs.,

LLC, 152 A.3d at 1124 (quoting Marquise Inv., Inc., 11 A.3d at 607). “[A]n applicant for a

special exception need only prove compliance with the specific, objective special exception

criteria set forth in the zoning ordinance.” Id.

       In order to ascertain the merits of the parties’ arguments, the Court first reviews the

Ordinance requirements at issue. In its decision (Doc. 27-23, at 18-19), and at the outset of

the hearing (Doc. 27-21, at 19-2), the Board stated that the requirements for the application

are set forth in Ordinance Sections 705(B) and 705(C). In their filings, the parties do not

dispute that Ordinance Section 705(B) presents specific requirements, which the Applicant

bears the duty of presenting evidence and the burden of persuasion. Nonetheless, the

                                               24
parties dispute whether Ordinance Section 705(C) constitutes general or specific

requirements and whether the applicant or the objectors bear the duty of presenting

evidence or the burden of persuading the Board regarding the criteria. (See Doc. 28, at 14;

Doc. 32, at 2).

       Ordinance Section 705(C) provides:

       The Board of Supervisors, in acting upon the site development plan and
       conditional use permit application, shall take into consideration not only the
       criteria contained above, but also the following:
       (1) Whether the proposed use will have a detrimental or positive impact on
       adjacent properties. A new use should not produce a significant negative
       impact on the property values of adjacent properties nor should it create
       potential nuisance impacts related to noise, odors, vibrations or glare.

       (2) If the proposed use is one judged to present detrimental impacts, whether
       an approval could be conditioned in such a manner as to eliminate or
       substantially reduce those impacts.
       (3) Whether the use will have a positive or negative effect on the environment,
       job creation, the economy, housing availability, open space preservation or any
       other factors which reasonably relate to the health, safety and general welfare
       of present or future residents of the Smithfield Township.
       (4) Whether the granting of an approval will cause an economic burden on
       community facilities or services including, but not limited to, highways, sewage
       treatment facilities, water supplies and firefighting capabilities. The applicant
       shall be responsible for providing such improvements or additional services as
       may be required to adequately serve the proposed use and any approval shall
       be so conditioned. The Township shall be authorized, subject to the limitations
       of the Pennsylvania Municipalities Planning Code, to request fees in support of
       such services where they cannot be directly provided by the applicant.

       (5) Whether the site plan indicates the property will be developed and
       improved in a way which is consistent with that character this Chapter and the
       Township’s Comprehensive Plan are intended to produce or protect, including


                                              25
       appropriate landscaping and attention to aesthetics and natural feature
       preservation.

Ordinance Section 705(C).

       In reviewing the relevant provisions of the Ordinance, the Court agrees with Verizon

that the criteria set forth in Ordinance Section 705(C) constitute general requirements as to

which it does not bear the burden of proof. The Court first addresses the Board’s contention

that the Ordinance “clearly requires the Applicant to meet its burden of proof on the Section

705(C) factors.” (Doc. 25, at 7, 9). In so arguing, the Board directs the Court to the

Ordinance’s language immediately preceding the five general requirements which states,

the Board “shall take into consideration.” (Id. at 7) (emphasis added). The Court disagrees.

       While the Ordinance requires that the Board “shall take into consideration” the

factors in Ordinance Section 705(C), the Court does not find that this language “expressly

placed the burden of persuasion regarding general detrimental effects to the health, safety

and welfare on an applicant.” Allegheny Tower Assocs., LLC, 152 A.3d at 1124.

Furthermore, numerous courts have assessed local zoning ordinances containing

affirmative language (i.e., using affirmative words such as shall, must, will) that preceded

the Ordinance’s general requirements and did not reach the conclusion that such language

shifted the burden with respect to those general effects to the applicant. See, e.g., id.

(imposing burden on objectors with respect to health, safety, and general welfare criteria,

where ordinance contained the following language preceding general requirements, “[t]he

Zoning Board shall approve any proposed [special exception] if [it] finds adequate evidence
                                              26
that the proposed use will . . . .”); B.A.C., Inc., 492 A.2d at 482 (imposing burden on

objectors where ordinance stated that “the Board shall consider ‘the following standards and

criteria’” and then listed seven criteria which it determined to be general); Marquise Inv.,

Inc., 11 A.3d at 612 (imposing burden on objectors where ordinance provided that “City

Council shall approve Conditional Uses only if . . . the following general criteria are met”).

Following the weight of authority, this Court similarly does not find that the plain language

under Ordinance Section 705(C) “expressly” places the burden of persuasion with respect

to those criteria on the applicant. Allegheny Tower Assocs., LLC, 152 A.3d at 1124.

       Next, the Court addresses whether the Ordinance Section 705(C) imposes general

or specific requirements. In reviewing the Ordinance, the Court agrees with Verizon that the

Ordinance imposes general requirements which Verizon did not bear the burden of proof.

       Ordinance Section 705(C) does not impose any specific objective requirements on

the applicant, such as the requirement noted above in Williams Holding Group, LLC.

Rather, it imposes non-specific and non-objective requirements such as, “a detrimental or

positive impact on adjacent properties;” “a positive or negative impact on the environment,

job creation, the economy, housing availability, open space preservation or any other

factors which reasonably relate to health, safety, and general welfare;” “whether the

granting of approval will cause an economic burden on community facilities or services;”

and “whether the site plan indicates the property will be developed and improved in a way




                                               27
which is consistent with the character this Chapter and the Township’s Comprehensive Plan

are intended to produce or protect.” Ordinance Sections 705(C)(1)-(5).

       Other courts have determined that provisions of local ordinances similar to each of

the provisions in Ordinance Section 705(C) constituted general requirements. Taking each

requirement under Ordinance Section 705(C) separately, Ordinance Sections 705(C)(1) and

(2) are related to “[w]hether the proposed use will have a detrimental impact on adjacent

properties.” In Marquise Invs., Inc. v. City of Pittsburgh, the court analyzed an ordinance

with subsections which related to potential health and safety impacts of noise, emissions, or

vibrations, and the impact a proposed use may have on future and potential development of

neighboring parcels. 11 A.3d 607, at 615-16. There, the court determined that the

subsections constituted general requirements, where the objectors and the City held the

duty of presenting evidence and the burden of persuasion. Similarly, in Alleghany Tower

Assocs., LLC, the court analyzed the following ordinance provision:

              The [Zoning Hearing Board] shall approve any proposed [special
       exception] if [it] find[s] adequate evidence that the proposed use will . . .

              4. Comply with all of the following standards:
                    ...
                    e. Neighborhood. Will not significantly negatively affect the
                    desirable character of an existing residential neighbor.

152 A.3d at 1124. In that case, the court concluded that effects on the character of the

neighborhood constitute effects related to health, safety, and welfare of the neighborhood.

Id. Further, “because [the provision] relates to general effects to the health, safety and

                                              28
welfare of the neighborhood and because the zoning ordinance does not clearly place the

burden regarding this criterion on a special exception application, the objectors bore both

the initial evidence presentation and duty and the persuasion burden.” Id. at 1125.

Ordinance Sections 705(C)(1) and (2) are no different from the provisions analyzed in the

above-discussed caselaw. Following the relevant authority, this Court finds that Ordinance

Section 705(C)(1) and (2) also relate to a “general” health, safety, and welfare concern and

thus constitute general criteria, where the objector bears the duty to present initial evidence

and has the burden of persuasion. See id.

       Section 705(C)(3) refers to a “a positive or negative impact on the environment, job

creation, the economy, housing availability, open space preservation or any other factors

which reasonably relate to health, safety, and general welfare.” In Bray v. Zoning Board of

Adjustment, the Pennsylvania Commonwealth Court reviewed a similar provision and held

that the criterion involving the “detriment to public health, safety, or welfare” was a “general”

requirement. 410 A.2d 909 at 913. Similarly, in B.A.C., Inc. v. Zoning Hearing Bd.,

analyzed the following provision of an ordinance and also determined that the provision

constituted a general requirement by following the rationale in Bray:

       For “all cases of special exception,” . . . the board shall consider “the following
       standards and criteria, which are express conditions for the grant of any special
       exception.” Seven criteria, of the sort which Bray and Derr classified as
       general, follow: (1) that the use will not be detrimental to the public health,
       safety and welfare; . . . .

B.A.C., Inc., 492 A.2d at 482.

                                               29
       Here, Ordinance Section 705(C)(3) – which involves the health, safety, and general

welfare of the neighborhood – is no different from the provisions contemplated in Bray or

B.A.C., Inc. Provisions that contemplate the “health, safety, and general welfare” are

considered to be so general and indefinite that they are essentially policy statements, and,

as the court in In re Appeal of George Baker explained, “it would be manifestly unfair to

require [the applicant] to prove conformity with a policy statement, the precise meaning of

which is supposed to be reflected in specific requirements.” 339 A.2d at 135 (finding that

criteria relating to health, safety and general welfare is considered general, policy-oriented

language that would lend itself to “arbitrary application” if the applicant were required to

prove conformity with such criteria). As such, the Court finds that 705(C)(3) also constitutes

a “general” requirement, on which the objectors bear the duty to present evidence and the

burden of persuasion. See Allegheny Tower Assocs., LLC, 152 A.3d at 1123.

       Ordinance Section 705(C)(4) requires consideration as to “whether the granting of an

approval will cause an economic burden on community facilities or services.” The court in

Tower Access Grp., LLC. v. S. Union Twp. Zoning Hearing Bd., 192 A.3d 291, 301 (Pa.

Commw. Ct. 2018) addressed this type of provision. In that case, the court stated “[t]his

section of the Ordinance . . . imposes non-specific and non-objective requirements such as .

. . not substantially increasing the burden on any public utilities and facilities.” The court in

B.A.C., Inc. also dealt with an Ordinance that included a provision that the zoning board

should consider “that such cumulative effect will not place a significant additional burden

                                                30
upon public facilities.” 492 A.2d at 482. There, the court concluded that such a provision

was “of the sort which Bray . . . classified as general”. Id. Ordinance Section 705(C)(4) is

virtually identical to the provision considered by the Tower Access Grp., LLC. and B.A.C

courts, both of which concluded that the provisions constituted general requirements.

Moreover, like other provisions prescribing general requirements, the provision in Ordinance

Section 705(C)(4) is indefinite, broad, and pertains to the health, safety, and general welfare

of the neighborhood. For these discussed reasons, it follows that Ordinance Section

705(C)(4) also falls under the category of requirements which the Bray Court classified as

“general.” See Bray, 410 A.2d at 913.

       Finally, Ordinance Section 705(C)(5) pertains to whether “the site plan indicates the

property will be developed and improved in a way which is consistent with that character

this Chapter and the Township’s Comprehensive Plan are intended to produce or protect.”

The court in Cherbel Realty Corp. v. Zoning Hearing Bd. addressed a similar provision,

where the local ordinance attempted to require the Applicant to demonstrate that the special

exception would be “in harmony with general purposes and intent” of the zoning ordinance.

285 A.2d 905, 906 (1972). The court in Cherbel Realty Corp. explained,

       [t]his language is so vague that the lower court was correct in concluding that
       the applicant's only burden was to prove that its request for special exception
       conformed to the requirements of the ordinance and that the opposition to the
       exception must carry the burden of proving that the proposed use would be
       contrary to the public interest.




                                              31
Id. Similarly, in Borden Appeal, the Pennsylvania Supreme Court held that a provision

where “the Board shall ‘hear and decide special exceptions to the terms of this ordinance in

such cases as herein expressly provided for, in harmony with the general purpose and

intent of this ordinance” did not impose any burden of proof on the applicant, and that the

objectors retained that burden with respect to detriment to health, safety and general

welfare. 369 Pa. 517, 87 A.2d 465, 467 (1952). Following this authority, this Court similarly

finds that Ordinance Section 705(C)(5) constitutes a “general requirement.” See Bray, 410

A.2d at 913.

       In sum, the Court concludes that each of the five provisions in Ordinance Section

705(C) constitute “general, non-specific or non-objective requirements, such as health and

safety.” JoJo Oil Co., 77 A.3d at 688. To that end, the Applicant bears the duty of

presenting evidence and the burden of persuading the Zoning Hearing Board that its

proposed use satisfies the zoning ordinance’s specific requirements. As discussed above,

those specific requirements do not include the criteria set forth in Ordinance Section 705(C).

Once the Applicant has met those specific requirements, “the burden then shifts to the

objectors to present evidence and persuade that the proposed use will have a generally

detrimental effect on health, safety and welfare.” Id. Thus, to the extent that the Board’s

decision to reject Verizon’s application rests on the general requirements under Ordinance

Section 705(C), the Board’s decision must be supported by evidence proffered by the

objectors. See id.

                                              32
     ii.    Review of the Board’s Decision

       Keeping the principles discussed in the preceding section in mind, the Court now

turns to assess whether the Board’s written decision is supported by substantial evidence.

The Board argues that Verizon has failed to meet the requirements imposed by the

Ordinance, citing, in its decision, to Ordinance Sections 502 704(C), 705(B), and 705(C)(1)-

(5). (Doc. 27-23, at 24, ¶¶ 7-8). The Board further asserts that even if Verizon met the

specific Ordinance requirements, the Board determined that the objectors presented

sufficient evidence to demonstrate the proposed cell tower would be detrimental to the

health, safety, and welfare of the town. (Doc. 25, at 9; see also Doc. 27-23, at 24, ¶ 9).

Therefore, the Board asserts that its decision was supported by substantial evidence. (Doc.

25, at 9). On the other hand, Verizon contends that the Board’s denial is “based on

requirements not contained in the ordinance,” it conformed to all zoning requirements, and

that “neither the objectors nor the Board established to a high degree of probability that the

proposed use would substantially affect the community’s health, safety and welfare.” (Doc.

28, at 24). Verizon further asserts that to the extent that the Board denied the application

on the basis that Verizon failed to prove the general requirements, the Board’s decision errs

as a matter of law because the Board improperly placed the burden of proving the general

requirements on Verizon. (Id. at 14). For these reasons, Verizon contends that the Board’s

reasons for denial are not supported by substantial evidence. (Id.). In reviewing the

Board’s decision, the Court agrees that it is not supported by substantial evidence.

                                              33
       Before addressing the specific deficiencies of the Board’s written decision, the Court

notes that, overall, the decision is deficient in reasoning to justify its conclusions, and the

decision imparted insufficient information to permit a reviewing court to ascertain the

rationale behind its decision. The Board’s decision is entirely unclear as to which Ordinance

provisions specifically were not met by Verizon and why. The Board did not, at any point in

its decision, clearly set forth the conflicting evidence for a particular issue, explain what

weight it assigned specific evidence, which evidence it rejected and why, or explain its

rationale for the legal conclusions it reached as it was required to do under the substantial

evidence standard. See Arnold v. Sec’y of Health, Educ., and Welfare, 567 F.2d 258, 259

(4th Cir. 1977) (“Unless the [agency] has analyzed all evidence and has sufficiently

explained the weight . . . given to obviously probative exhibits, to say that [the] decision is

supported by substantial evidence approaches an abdication of the court’s duty to scrutinize

the record as a whole to determine whether the conclusions reached are rational.”). Finally,

and most problematically, the decision is replete with bald, conclusory assertions, such as

“there was no testimony” with respect to a particular issue when, in fact, evidence on the

record addressing those specific points existed, including testimony in the hearing record or

documentary evidence in the written record, and was seemingly disregarded with no

explanation. This method of decision-making does not meet the standard intended by

Congress when it enacted 47 U.S.C. § 332(c)(7)(B)(iii), which requires that “[a]ny decision

by a State or local government or instrumentality thereof to deny a request to place,

                                                34
construct, or modify personal wireless service facilities shall be in writing and supported by

substantial evidence contained in a written record” (emphasis added). As the court in AT&T

Wireless PCS v. City Council of Va. Beach explained,

       Congress intended that the requirements of § 332(c)(7)(B)(iii) lend themselves
       to review of zoning authority actions in the same traditional manner, and to the
       same extent that courts have long been reviewing agency actions. In Hobbs v.
       Clinchfield Coal Co., the Fourth Circuit reviewed the decisions of an
       administrative law judge ("ALJ") under the "substantial evidence" standard. In
       upholding the decision of the ALJ, the court noted "the ALJ set forth reasons
       why he attributed greater weight to certain medical opinions, and he specifically
       addressed each medical opinion which disagreed with his ultimate
       opinion." Without a written decision setting out the reasons and the rationale
       for a ruling, a court cannot find those decisions are supported by "substantial
       evidence," regardless of the contents of the record. Defendant's counsel
       asserts that Defendant denied the application because of concerns for the
       compatibility of the antennas with the neighborhood, particularly in regards to
       aesthetic and visual impacts. Even if this reason had been contained in a
       written decision or, for that matter, had been expressed as a concern by any
       member of the City Council, this conclusory statement would be insufficient. "A
       bald conclusion, unsupported by reasoning or evidence, is generally of no use
       to a reviewing court." The danger in accepting conclusory statements without
       question is that "conclusory… determinations may conceal arbitrariness." . . .
       At minimum, local authorities must issue rulings in written form, setting out the
       reasons for the decision and the evidence that led to the decision.

AT&T Wireless PCS v. City Council of Va. Beach, 979 F. Supp. 416, 428 (E.D. Va. 1997)

(internal citations omitted).

       The Board’s scant reasoning raises the exact concerns set forth above. The

convergence of the decision’s conclusory statements, failure to clearly weigh evidence, and

lack of reasoning raises the inference that the Board’s decision was arbitrary. Id. As the

Court will demonstrate more specifically below, these analytical deficiencies are present

                                              35
with respect to each reason proffered by the Board, and thus, the Court concludes that the

Board’s decision is not supported by substantial evidence.

                      a. Specific Requirements

       Given the nature of the burden-shifting framework applicable to the instant matter,

see Allegheny Tower Assocs., LLC, 152 A.3d at 1124, which requires that the applicant

meet the specific requirements of the Ordinance, the Court first assesses whether the

Board’s proffered reasons for denying Verizon’s application with respect to the specific

requirements are supported by substantial evidence. In closely reading the Board’s

decision, as far as the Court could glean from the decision, the only specific requirements

upon which the Board based its decision to reject Verizon’s application were Ordinance

Sections 705(B)(12), 502, and 704(C). The Court, in reviewing the record before it, finds

that the Board’s conclusion that Verizon’s application did not meet these specific

requirements is not supported by substantial evidence.

       With respect to the requirement under Ordinance Section 705(B)(12), the Ordinance

states, “[n]ew buildings on a street should conform to the dominant setback line and be

aligned parallel to the street so as to create a defined edge to the public space.” In its

decision, the Board provided the following two explanations in support of its denial on this

basis: “while under Ordinance Section 705(B) there was much testimony regarding the

design factors to be considered, the setback factor was not fully considered. There was

testimony that the tower could collapse and hit one of the manufacturing buildings on the

                                               36
adjoining parcel . . . .” (Doc. 27-23, at 20). Later in its decision, the Board also concluded,

the “applicant has presented insufficient evidence to establish ordinance compliance for a

conditional use under the Ordinance including evidence concerning a setback.” (Id. at 23, ¶

6).

       In reaching this conclusion, the Board fails to demonstrate that it considered any

evidence on the record involving the setback factor or explain its rationale for rejecting such

evidence. In reviewing the record at the hearing, the Court identified the following testimony

from Mr. Brinser as relevant to Verizon’s satisfaction of the setback requirement:

                Q:      . . . . My question is how far is the base of the monopole from the
       road, from Airport Road, and from the – most importantly, from the electric and
       utilities and telephone.
                A:      The requirements that the township has is that there’s a setback
       equal to the height of the tower which is in this case, 100 feet. We are showing
       – in the easterly direction, which is towards Airport Road, we are 130 feet from
       the closest property line which would be – without pulling a scale out I would
       say almost double that to Airport Road.

(Doc. 27-21, at 42:10-20). Moreover, the Court notes that Verizon, in its application,

submitted revised “Zoning Building Plans” (Doc. 27-16), which provide a topographic view of

the proposed wire tower and includes a setback as described in the testimony.

        In reviewing the Board’s decision, the Court finds that the Board failed to set forth a

single reason as to why it attributed no weight to the testimony or the Zoning Building Plans

and ultimately concluded that the setback requirement under Ordinance Section 705(B)(12)

was not met (or fully discussed). As the court in AT&T Wireless PCS v. City Council of Va.

Beach explained, “[w]ithout a written decision setting out the reasons and the rationale for a
                                               37
ruling, a court cannot find those decisions are supported by ‘substantial evidence,’

regardless of the contents of the record.” 979 F. Supp. 416, 428 (E.D. Va. 1997). Without a

complete analysis of the evidence on the record, the Court cannot find that the Board’s

conclusion that the setback requirement was not met is supported by substantial evidence.

       The Court notes that in discussing the setback requirement, the Board’s decision

raises the concern that “[t]here was testimony that the tower could collapse and hit one of

the manufacturing buildings on the adjoining parcel.” (Doc. 27-23, at 20). However, the

Board conceded in its response to Verizon’s “Concise Statement of Material Facts,” “[w]hile

the ordinance may have no specific tower setback requirement (from other

buildings/structures), this still is a factor that the Board may consider for health, safety and

welfare purposes.” (Doc. 31, at 3, ¶ 22) (emphasis added). As Verizon correctly states in

its brief, “a board abuses its discretion when it denies an application based on standards not

contained in a zoning ordinance.’ (Doc. 28, at 20 (citing Blair v. Bd. of Adjustment, 169 A.2d

49, 50 (1961); Archbishop O’Hara’s Appeal, 131 A.2d 587, 598 (1957)). Thus, to the extent

that the Board admits that this criterion was not required by the Ordinance, a denial on this

basis amounts to a legal error and cannot be characterized as supported by substantial

evidence.

       Additionally, because the Board also concedes that this was a concern related to

health, safety and welfare purposes (see Doc. 31, ¶ 22), the Board’s denial is based on a

general requirement, and Verizon did not have the duty of presenting evidence or the

                                               38
burden of persuasion with respect to this concern. See, e.g., Allegheny Tower Assocs.,

LLC, 152 A.3d at 1124. Therefore, the Board erred in placing that burden on Verizon.

       The Court further notes that even if the Board properly placed that burden on the

objectors, the Board’s denial on this basis is still not supported by substantial evidence.

Indeed, the Board, again, did not properly consider the evidence that existed on the record.

Despite not bearing such burden, Mr. Brisner, Verizon’s civil engineer, provided the

following explanation to quell the concern that the tower collapsing would adversely impact

the health, safety, and wellbeing of the community:

               Q:       What does the that indicate as far as issues or hazards or
       concerns?
               A:       It does not have any implications as far as the Zoning Ordinance
       is concerned because it’s on the property. We have a lease, Verizon Wireless
       has a lease with the property owner, so they’ve seen and signed off on these
       plans and they are aware of it. So, from that stance, there is no implication.
       The setback is, essentially, to keep the tower from the adjoining properties.
               Q:       In the event it went over is it going to hit that building?
               A:       The towers are generally designed – the entire tower is designed
       to meet the requirements, the code requirements. They oftentimes overdesign
       and beef up the lower half so that if there were a potential failure it would bend
       on itself in half. So, it would be highly unlikely that if this tower would fail it
       would touch the building.
               Q:       Are you telling us that this tower is going to be designed to bend
       in half or just that’s what sometimes is done in towers?
               A:       It can be done. If that’s something the board would request and
       require then—
               Q:       I’m just asking what your testimony is. Are you saying that the
       tower will be designed to bend in half to prevent an issue or are you saying it
       could be designed like that, but we’re not designing it like that right now.
               A:       The tower has not been designed. At this point, we’re at the
       zoning stage, so we don’t have any construction drawings or design drawings
       for the tower. If we were to gain approval tonight we would then move forward
       with the other approvals before having the tower designed. So, at this time, it’s
                                               39
       not been designed. I’m indicating, to answer the question, it can be designed
       to bend in half if that’s a concern of the township.

(Doc. 27-21, 43:5-44:16). In contrast, the only evidence upon which the Board relied in

support of its denial regarding its fear that the tower could collapse on another building was

the non-testimonial commentary of the Board Chairman, Brian Barrett. (See Doc. 27-23, at

20 (“There was testimony that the tower could collapse and hit one of the manufacturing

buildings on the adjoining parcel.” (citing Doc. 27-22, at 117:8-24))). The Board did not

address why or how Barrett’s commentary, which it cites to in its decision, satisfied the

objectors’ burden “to show a high probability that the use will generate adverse impacts not

normally generated by this type of use, and that these impacts will pose a substantial threat

to the health and safety of the community.” Marquise Inv., Inc., 11 A.3d at 607. As noted

earlier in this Opinion, “[m]ere speculation as to possible harm is insufficient.” Broussard,

831 A.2d at 772. The Court finds that Barrett’s commentary, without any further evidence or

support, amounts to mere speculation. The Board’s decision provides no indication that it

weighed the conflicting testimony, and it provides no explanation as to why it afforded

weight to Barrett’s speculative, unsworn, nontestimonial commentary.

       As such, the Court finds that the Board did not appropriately consider the evidence

on either point relating to the setback requirement, i.e., the consideration of the setback and

its fear that the tower could collapse on another building. For this reason, the Board’s

denial on the basis that the “setback requirement was not fully discussed” was not

supported by substantial evidence. See APT Pittsburgh Ltd. P’ship, 196 F.3d at 474-75.
                                              40
       Next, the Court addresses the Board’s denial based upon its conclusion that “the

Applicant has not presented evidence that the tower site conforms to all zoning

requirements that would normally apply if each building were on a separate lot.” (Doc. 27-

23, at 24). Preliminarily, the Court notes that the Board provides no explanation as to why

this requirement is relevant to Verizon’s application. Further, the Court cannot discern a

basis as to why Ordinance Section 502 applies to Verizon’s application particularly because

at the outset of Board’s decision, the Board notes that the relevant requirements are in

Ordinance Sections 705(B) and (C). (See Doc. 27-23, at 18-19). Verizon did not dispute

that the requirement applies but contends that “[s]ubstantial evidence does not support the

Board’s conclusion that Verizon failed to present evidence” in satisfaction of this

requirement. (Doc. 28, at 21). Assuming, arguendo, that Ordinance Section 502 applies,

the Court agrees with Verizon.

       Ordinance Section 502(5) states, “[t]wo or more principal buildings located on a

parcel in single ownership shall conform to all of the requirements of this Chapter which

would normally apply to each building if each were on a separate lot. Separation between

buildings shall be a minimum of forty (40) feet.” The Board’s decision did not provide any

explanation as to why this requirement was not satisfied other than the bald conclusions

that “the Applicant has not presented evidence” that the requirement is satisfied and “[t]here

was no testimony to confirm compliance with Ordinance Section 502.” (Doc. 27-23, at 22).




                                              41
       In reviewing the hearing transcript, the Court notes that there was in fact testimony

that discussed the application’s conformity to the requirements under Ordinance Section

502. The parties stipulated that the Ordinance Section 502 requirements were set forth in

the M-1 Zoning District Regulations (Doc. 27, at ¶ 25; Doc. 31, at ¶ 25; Doc. 27-24, at 17).

At the hearing, Verizon’s witness and civil engineer, Eric Brinser, discussed information

related to these requirements through the testimony regarding its proposed plans, the lot

area, and the actual use area (Doc. 27-21, at 22:10-25:8). Furthermore, Verizon submitted

a zoning plan to the Board, wherein it set forth the specific dimensions of its proposal,

including the distances of each property line comprising the property, the compliance with

lot width and depth requirements, and a table describing minimum yard requirements, the

maximum building coverage, and the maximum impervious coverage. (Doc. 27-16). Again,

in its decision, the Board failed to provide any explanation as to why this evidence, which is

otherwise probative of compliance with the Ordinance Section 502 requirements, was

ignored (contrary to the Board’s finding that Verizon provided no evidence) or failed to

satisfy the requirements under Ordinance Section 502. Thus, the Board’s assertion that

there was “no testimony” is incorrect because evidence exists on the record, contrary to the

Board’s finding.

       As such, the Court finds that the Board failed to consider the relevant evidence on

the record and provide an explanation for the weight it afforded to each piece of evidence.

Therefore, the Board’s denial premised on the conclusion that the Ordinance Section 502

                                              42
requirement was not met cannot be characterized as based on substantial evidence. See

APT Pittsburgh Ltd. P’ship, 196 F.3d at 474-75.

       Finally, the Board references, in support of its decision to deny Verizon’s application,

“a lack of compliance [sic] Sections 704(C).” (Doc. 27-23, at 24). Ordinance Section

704(C) requires that a Commission review the site design plan prior to the conditional use

hearing on the following basis:

       In reviewing a site development plan for a conditional use hearing, the
       Commission shall take into consideration the design, location, and adequacy
       of traffic access, parking, landscaping, screening, illumination, and necessary
       public services and facilities and similar factors relating to the health, safety,
       welfare, comfort, and convenience of the public in general and of the residents
       of the immediate neighborhood in particular.

Ordinance Section 704(C). The Board explained in its decision that “the Commission did

make a recommendation to the Township Board of Supervisors that the conditional use be

approved with conditions; however, there was no evidence presented that those conditions

were met at the time of the hearing, especially the recommended condition that the

Applicant produce a Report of Safety of the Tower (being in such close proximity to the

airport).” (Doc. 27-23, at 19-20).

       As a threshold matter, to the extent that this Ordinance provision is based on the

general welfare and conditions of the neighborhood, the Court has already concluded that

such provisions are “general requirements” which Verizon does not bear the burden to

demonstrate. Thus, to the extent that this reason for denial is based upon Verizon’s failure

to prove general requirements, the Board’s reason amounts to a legal error.
                                              43
        Putting that basis for concluding that the Board’s reason for denial lacks substantial

evidence aside, the Board did not cite to any provision of Ordinance Section 704 which

states that an application can be denied on the basis of noncompliance with Ordinance

Section 704(C) or on the basis of a failure to conform to each of the Commission’s

conditions prior to the hearing. Further, the Board’s decision is entirely vague as to what

conditions remained unmet after Verizon revised its plans, other than the condition that the

Applicant “produce a Report of Safety of the Tower.” (Doc. 27-23, at 20). 4 In fact, Verizon

revised its plans pursuant to the Commissions’ comments and systematically addressed

and acknowledged each of the Commission’s comments on Verizon’s plan. (See Doc. 27-

17). During the hearing, Brinser, Verizon’s civil engineer, specifically addressed the

revisions Verizon made to its original proposed plans. (See Doc. 27-21, at 21:2-12, 36:6-

16). Again, the Board has failed to address any of this evidence pertaining to its proffered

reason for the denial, i.e., that Verizon failed to consider the Commission’s comments.

Consequently, the Court cannot conclude that such reason for denying Verizon’s application

is based on substantial evidence. See APT Pittsburgh Ltd. P’ship, 196 F.3d at 474-75.

        In light of the foregoing discussion, the Court finds that the Board did not provide

reasons supported by substantial evidence on the record as to why the specific



        4 Because the issue of the safety related to the airport pertains to the general requirements of the
Ordinance under Section 705(C), the Court will fully discuss the adequacy of Verizon’s evidence with
respect to the safety of the tower near the airport later in the Opinion, see infra pp. 45-49. However, the
Court is of the view that Verizon provided uncontroverted evidence on the safety of the tower which the
Board dismissed without an adequate explanation.
                                                     44
requirements under Section 705(B)(12), 502, and 704(C) were not met by Verizon’s

application.

                        b. General Requirements

       The Court similarly finds that the Board’s denial with respect to the general

requirements, i.e. under Ordinance Section 705(C) of the Ordinance, is not supported by

substantial evidence.

       To the extent that the Board’s decision concluded that the application should be

denied because Verizon failed to provide evidence with respect to the Ordinance Section

705(C) criteria, the Court finds that the Board erred as a matter of law. As discussed

earlier, the Objectors bear the duty to provide evidence and burden to persuade the Board

with respect to the health, safety, and general welfare of the neighborhood – i.e., the criteria

set forth in Ordinance Section 705(C). In reviewing the decision, the Board’s

misapplication of the burden is apparent in the Board’s written decision which states:

“[w]hile Mr. Brisner testified that the tower will be built to comply with all applicable industry

standards, he did not present any testimony regarding the criteria that shall be taken into

consideration by the Township Board of Supervisors . . . as found in Ordinance Section 705

C(1)-(5)” (Doc. 27-23, at 10, ¶ 21); “[f]urther, Mr. Petersohn also did not present any

testimony regarding the criteria that shall be taken into consideration by the Township Board

of Supervisors . . . as found in Ordinance Section 705C(1)-(5)” (id. at 12, ¶ 32); “Ms.

Manchel also did not present any testimony regarding the criteria that shall be taken into

                                                45
consideration by the Township Board of Supervisors . . . as found in Ordinance Section 705

C(1)-(5)” (id. at 13-14, ¶ 39); and “the Board finds that the Applicant has not complied with

all ordinance requirements; and if there has been ordinance compliance, there has not been

sufficient evidence presented to protect the health, safety and general welfare of the present

or future residents of Smithfield Township” (id. at 16, ¶ 50). In sum, the Board with respect

to each of Verizon’s witnesses erroneously emphasized that they did not provide testimony

with respect to the criteria under Ordinance Section 705(C). This is incorrect as a matter of

law. Thus, the misapplication of the burdens supports the conclusion that the Board’s

decision is not based on substantial evidence.

       However, the Board also contends that it concluded that the objectors met their

burden to prove that the use would have a generally detrimental effect on health, safety,

and welfare. (See Doc. 25, at 16; Doc. 27-23, at 24, ¶ 7). In reviewing the written decision

and record, the Court finds that the Board’s conclusion is not supported by substantial

evidence. See APT Pittsburgh Ltd. P’ship, 196 F.3d at 474-75.

       In its decision, the Board set forth four reasons for denying Verizon’s application

related to the health, safety and general welfare: (1) proximity to the airport, (2) the

detrimental or positive impact to adjacent properties, (3) the positive or negative impact on

health, safety, and the wellbeing of the neighborhood, and (4) that the use will be developed

in a manner consistent with the Ordinance and the Township’s Comprehensive Plan. (Doc.

27-23, at 20-23). The Court finds that with respect to each reason, the objectors failed to

                                               46
establish their objections with a sufficiently high degree of probability. Thus, the Board’s

denial based upon these reasons is not supported by substantial evidence. The Court more

specifically addresses each reason below.

       First, the core issue expressed in the underlying decision was the Board’s concern

with respect to the tower’s proximity to the airport. As the Board explains in its decision, the

proximity to the airport raises two principal concerns, which it concludes supports its

decision to deny Verizon’s application: air navigation safety and safety with respect to

parachuters. (See Doc. 27-23, at 22 (“The use of an airport-especially an uncontrolled one-

is fraught with many potential problems with take-offs, landings weather, terrain, novice

pilots and novice parachuters. This is precisely why the Township has adopted an Airport

Ordinance in addition to the customary zoning ordinance. There is no reason to compound

those existing problems with another one problem . . . .”)).

       With respect to the air navigation safety concerns, Verizon submitted a “FAA

Determination of No Hazard to Air Navigation” (Doc. 27-9), which states, “the structure

would have no substantial adverse effect on the safe and efficient utilization of the navigable

airspace by aircraft or on the operation of air facilities.” (Id. at 2). In addition, Verizon

submitted a “Notice of Proposed Construction or Alteration from the Pennsylvania

Department of Transportation, Bureau of Aviation” (Doc. 27-10), wherein the PA Bureau of

Aviation notes, “NO OBJECTION to the proposal, provided that the FAA does not object or

determine the structure to be a hazard to air navigation.” (Id. at 2).

                                                 47
       Nonetheless, in concluding that the objectors met their burden of showing that air

navigation safety was a concern, the Board rejected Verizon’s FAA Determination and PA

Bureau of Aviation determination. The Board’s only basis for doing so was that “the ‘no

hazard’ or ‘no obstruction’ letters that were received from the FAA and PA Bureau of

Aviation dealt with a 130’ . . . and not a 100’ . . . tower.” (Doc. 27-23, at 20). The Court

notes that the FAA Determination specifically states “[a]ny height exceeding 130 feet above

ground level will result in a substantial adverse effect and would warrant a Determination of

Hazard to Air Navigation.” (Doc. 27-9, at 2 (emphasis added)). Thus, by definition, 100 feet

– as contemplated by Verizon’s proposal – does not exceed 130 feet. Moreover, common

sense dictates that an FAA determination that a 130-foot tower is not a hazard to air

navigation also establishes that a 100-foot tower would not be a hazard to air navigation.

The Board has cited to no authority or evidence on the record in support of its conclusion

nor provided any other explanation as to why the FAA determination was inadequate to

address the concerns with respect to air navigation safety. Notably, the Board did not

discuss any objectors’ testimony pertaining to air navigation safety which it credited over the

FAA Determination and PA Bureau of Aviation Letter to reach the conclusion that the

objectors met their burden to show that air navigation safety was a clear concern.

       The Board also stated that it “adopted an Airport Ordinance,” but it neither discussed

how the Airport Ordinance was relevant to the concern at issue nor whether Verizon

complied with the Airport Ordinance. (Doc. 27-23, at 22). Nonetheless, the Board

                                               48
stipulated that Verizon complied with the Township’s Airport Ordinance. (See Doc. 27, at

17, ¶ 38; Doc. 31, at 3, ¶ 38). Therefore, the Court, noting that Verizon complied with the

Airport Ordinance, finds that it provides no support for the Board’s justification for denying

Verizon’s application.

       In light of the foregoing discussion, the Court finds that Verizon provided evidence

regarding the air navigation safety, but neither the objectors nor the Board provided

anything to the contrary, despite bearing the burden to do so. Accordingly, the Court cannot

reach the conclusion that the Board’s determination that the objectors demonstrated that air

navigation safety was a serious concern was a basis for denial supported by substantial

evidence.

       The other basis for the denial emanating from the Board’s concern with the proposed

tower’s proximity to the airport involved the safety of parachuters. (Doc. 27-23, at 23). In

reaching its conclusion that the objectors established that Verizon’s proposed use adversely

affected the public health, safety, and welfare with respect to the parachuters’ safety, the

Board relied entirely upon the testimony of the three objector-citizens. For example, the

Decision cites to an objector’s letter, which raises the following concern:

       Mr. Root stated that the tower’s location would present a safety hazard to flight
       patterns and beginner pilots. Moreover, he stated that over 1,000 parachute
       jumps are made every summer by novice or student jumper and it makes no
       sense to add complexity to the existing cite and terrain by adding obstacles
       around an airport.

Doc. 27-23, ¶ 43).

                                               49
        The Decision also references the following, regarding the testimony of another

objector:

        A one Becky Ozgun offered testimony as a resident of a nearby Lake Valhalla
        and as Vice President of the Lake Valhalla Home Association. She also
        believed the cell tower is dangerous as it would create a safety issue where
        she has seen parachuters fall in trees and gliders fall into Lake Valhalla.

(Id. at ¶ 45).

        The Court finds that such unsupported, lay opinion testimony is entirely speculative

and, without any additional evidence or support, does not “show ‘a high degree of

probability that [the cell tower] will [substantially] affect the health and safety of the

community.’” Manor Healthcare Corp. v. Lower Moreland Twp. Zoning Hearing Bd., 590

A.2d 65, 71 (Pa. Commw. Ct. 1991) (citing In re O’Hara’s Appeal, 131 A.2d 587, 596

(1957)). By relying solely on the objectors’ completely speculative testimony with respect to

the safety issue involving parachuters, the Board’s conclusion cannot be based on

substantial evidence. “The objectors cannot meet their burden by merely speculating as to

possible harm . . . .” Id. Pennsylvania state courts have concluded that testimony of

objectors with respect to “mere possibilities” does not meet the substantial evidence

requirement required to support a zoning hearing board’s findings. Id.; see also Broussard,

831 A.2d at 772; H.E. Rohrer, Inc., 808 A.2d at 1018. In light of the weight of authority

rejecting speculative testimony to satisfy objectors’ burden with respect to the general

requirements, the Court cannot find that the Board’s conclusion – that the objectors have

presented sufficient evidence to establish that the concern regarding the parachuters and
                                                 50
the cell tower “adversely affecting health, safety and general welfare” – was supported by

substantial evidence.

       Second, the Board cites to Ordinance Section 705(C)(1) and states, “there was no

testimony as to whether the project has a detrimental or positive impact on adjacent

properties or whether the use would have a negative impact on property.” (Doc. 27-23, at

20). Ordinance Section 705(C)(1) provides, “[w]hether the proposed use will have a

detrimental or positive impact on adjacent properties. A new use should not produce a

significant negative impact on the property values of adjacent properties nor should it create

potential nuisance impacts related to noise, odors, vibrations or glare.” The Board’s bald

conclusion that “there was no testimony” is belied by the record. In its own review of the

record, the Court identified testimony relevant to Ordinance Section 705(C)(1) regarding the

potential of noise to be generated by the Tower. Brinser, Verizon’s Civil Engineer, testified

that he did not anticipate the tower’s generator to create any noise. (See Doc. 27-21, at

31:9-11). The Court also identified relevant testimony from Verizon that the tower/structure

would be far from the property lines, which would diminish that the impact on adjoining

properties. (See id. at 42:10-20). Thus, there was relevant testimony.

       Additionally, in its decision, the Board does not reference any evidence or testimony

that the objectors – who bear the burden of providing evidence on this issue – provided on

this issue. The only relevant testimony discussed by the objectors was with respect to the

Tower’s potential falling, as discussed earlier in this Opinion. However, the Board did not

                                              51
cite to such testimony, and this Court concluded earlier in this Opinion that such testimony

was speculative and by itself does not satisfy the objectors’ burden on this issue. Thus, the

Board’s position – that it relied on substantial evidence in reaching this conclusion – is

undercut by the Board’s failure to consider the probative evidence on the record and afford

an explanation as to the weight, if any, that evidence deserves. As such, the Board’s

decision with respect to this issue cannot be characterized as based on substantial

evidence.

       Third, the Board rejected Verizon’s application on the basis that “[t]here was also no

testimony that the use will have a positive or negative effect on the environment, job

creation ‘…or any other factors which reasonably relate to the health, safety and general

welfare of the present or future residents of…Smithfield Township.” (Doc. 27-23, at 21

(citing Ordinance Section 705(C)(3)). In support of its reasoning, the Board does not cite to

any testimony presented by the objectors, who retain the burden of proving this point.

Moreover, to the extent that this basis for denial relates back to the concerns with respect to

the airport and the parachuters, the Court has already concluded that such basis for the

Board’s decision was not supported by substantial evidence. Finally, the Court notes that

the Board did not address the relevant testimony on the record that relates to the positive or

negative effect on the environment and job creation. For example, there was testimony

regarding the lack of a need for any personnel to operate the facility, i.e., the use will likely

have no impact on job creation. (Doc. 27-21, at 30:12-14). Instead, the Board concluded

                                                52
that there was “no testimony,” thereby demonstrating that the Board did not review the

entire record or explain its reasoning for rejecting evidence on the record. Accordingly, this

basis for rejecting the application is not supported by substantial evidence. See APT

Pittsburgh Ltd. P’ship, 196 F.3d at 474-75.

       Finally, in its decision, the Board premises its denial in part on Ordinance Section

705(C)(5) and states “[t]here was also no testimony as to whether the use will be developed

and improved in a way which is consistent with the Ordinance or the Township’s

Comprehensive Plan.” (Doc. 27-23, at 21). The Court finds that this basis for denial is not

supported by substantial evidence. The purpose of Verizon’s proposed use –

“communications centers/towers” – is clearly listed by the zoning regulation under the M-1

Industrial District classification as a conditional use. (See Doc. 27-24, at 17). The Court

finds that there is no evidence of record that the impact of the cell tower differs from the

impact correlated with other uses allowed within the M-1 Industrial Zoning District.

Moreover, the Board cites to no such evidence presented by the objectors and provides no

explanation in its decision as to why the impact would differ in a manner inconsistent with

the Ordinance. Without further explanation, the Board’s basis for denial based on its

assertion that there was “no testimony” regarding Ordinance Section 705(C)(5) overlooks

the fact that the proposed use is the exact use contemplated by the zoning ordinance itself.

Moreover, the decision does not reference any testimony or evidence presented by the

objectors, who bear the duty to provide evidence on this point, to suggest that the proposed

                                               53
use was inconsistent with the Ordinance or the Township’s Comprehensive Plan. For these

reasons, the Court finds that the Board’s denial on this basis is not supported by substantial

evidence. See APT Pittsburgh Ltd. P’ship, 196 F.3d at 474-75.

       In light of the foregoing discussion, the Court finds that at every turn the Board’s

reasons for denying Verizon’s application with respect to the “general” requirements are not

supported by substantial evidence. “The counter obligation of presenting evidence with

respect to a general detriment to health, safety, and welfare lies with the objector. The

objector must show that any adverse impact as a result of the proposed use is abnormal,

and that there is a high probability of occurrence.” Stein v. Easttown Twp. Bd. of

Supervisors, 532 A.2d 906, 910 (Pa. Commw. Ct. 1987). As noted throughout this Opinion,

the objectors did not make these showings: they failed to establish, by a high probability, the

potentially adverse impact that Verizon’s cell tower would have on the community. See id.

Accordingly, the Court cannot find that the Board’s denial, insofar as it was premised on the

criteria set forth under Ordinance Section 705(C), is supported by substantial evidence.

       With the foregoing findings, the Court concludes that the Board’s decision to deny

Verizon’s application is not supported by substantial evidence. In fact, the Court was

unable to find “even one reason given for denial [that] is supported by substantial evidence.”

N.Y. SMSA Ltd. P’ship, 2010 WL 3937277, at *4. Thus, the Court will grant summary

judgment on the claim under 47 U.S.C. § 332(c)(7)(B)(iii) in favor of Verizon.




                                              54
   B. Zoning Board Appeal

       Verizon also presents its claim as an appeal of the Board’s decision under

Pennsylvania Municipalities Planning Code, 53 P.S. § 10101 et seq. The Court notes that

Verizon’s claim is nearly identical to its substantial evidence challenge under the TCA.

Other courts, in reviewing similar claims, have found that a court “has, effectively, decided

the state law claim in deciding the TCA claim.” Zoning Hearing Bd. of Butler Twp., 247 F.

Supp. 3d at 535; see also Horvath Towers III, LLC v. Zoning Bd. of Montoursville, No. 4:16-

cv-00421, 2016 WL 6087860, at *6 (M.D. Pa. Oct. 18, 2016) (“Because this Court has found

plausibility concerning Plaintiff’s TCA ‘substantial evidence’ claim, the same result is

logically required for Plaintiff’s analogous state-law based zoning appeal.”). Accordingly, in

the interest of judicial economy and convenience, the Court will grant summary judgment in

favor of Verizon.

       “Where a court does not hear or take additional evidence, the decision of a local

zoning board will be overturned only where the board committed an error of law or abused

its privilege.” Zoning Hearing Bd. of Butler Twp., 247 F. Supp. 3d at 535 (citing Hertzberg v.

Zoning Bd. of Adjustment of Pittsburgh, 721 A.2d 43, 46 (Pa. 1998)). “An abuse of

discretion will only be found where the zoning board’s findings are not supported by

substantial evidence.” Hertzberg, 721 A.2d at 46. The Hertzberg court defines substantial

evidence in the context of a zoning appeal as requiring “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. Here, for the

                                               55
reasons discussed in this Opinion, the Court has already found that the Board’s decision is

not supported by substantial evidence in violation of 47 U.S.C. § 332(c)(7)(B)(iii). As such,

the Court will grant Verizon summary judgment on the state law zoning board appeal.



2. Prohibition of Service under TCA

       Verizon also contends that the Board’s denial of the application “has the effect of

prohibiting wireless service” in violation of 47 U.S.C. § 332(c)(7)(B)(i)(II). (Doc. 28, at 28).

The Board contends that it “has not engaged in any effort to prohibit or create the effect of

prohibiting the provision of personal wireless services but simply wants the tower away from

the airport.” (Doc. 25, at 19). In light of the Court’s conclusion that the Board’s decision

was not supported by substantial evidence, the Court finds that the prohibition of service

claim is rendered moot.

       As the court in T-Mobile Northeast LLC v. City of Lawrence explained:

       Under the TCA, the Court may order injunctive relief if the defendant violates
       either the “substantial evidence requirement” or the “effective prohibition ban”.
       Thus, having found that summary judgment will enter for the plaintiff with
       respect to the substantial evidence claim, the Court need not address the
       effective ban claim.

755 F. Supp. 2d 286, 292 (D. Mass. 2010) (emphasis in original); see also Indus.

Commc’ns. & Elecs., Inc. v. Town of Alton, 2012 WL 4343759, at *104 (D.N.H. September

21, 2012) (determining that effective prohibition claim rendered plaintiffs’ substantial

evidence claim moot); ATC Realty, LLC v. Town of Kingston, 173 F. Supp. 2d 118, 129

                                                56
(D.N.H. 2001) (“Having determined that the plaintiffs are entitled to an injunction that will

afford them full relief, I decline to address the plaintiffs’ prohibition and state law claims.

Accordingly, the parties’ cross-motions for summary judgment as to those claims will be

denied as moot.”).

       Here, the Court has found that the written decision did not satisfy the procedural

requirements set forth by the TCA, i.e. the Board’s decision was not supported by

substantial evidence. See 47 U.S.C. § 332(c)(7)(B)(iii). On those grounds, the Court will

afford Verizon its full relief. Thus, in line with the above-discussed case law, and because

Verizon will be afforded its full relief, the Court declines to address Verizon’s prohibition of

service claim.

                                            V. REMEDY

       The TCA makes clear that it expects expeditious resolution of zoning disputes on the

part of local authorities and courts enforcing federal limitations. See 47 U.S.C. §

332(c)(7)(B)(v) (requiring that District Courts “hear and decide such action[s] on an

expedited basis.”). While the TCA does not specify a remedy for violations, “the majority of

district courts that have heard these cases have held that the appropriate remedy is

injunctive relief in the form of an order to issue the relevant permits.” See Cellular Tel. Co.

v. Town of Oyster Bay, 166 F.3d 490, 497 (2d Cir. 1999) (citing to district court cases that

have applied this remedy and concluding that injunctive relief is appropriate); see also

Omnipoint Corp. v. Zoning Hearing Bd., 20 F. Supp. 2d 875, 881 (E.D. Pa. 1998) (rejecting

                                                 57
the remedy of remand because "such an action would frustrate TCA's intent to provide

aggrieved parties full relief on an expedited basis").

        Here, the Court determined that the Board's decision was not supported by

substantial evidence in violation of the TCA. See 47 U.S.C. § 332(c)(7)(B)(iii). Thus, the

Court finds that an order to grant the application is appropriate.

                                        VI. CONCLUSION

       For the reasons outlined above, with respect to the substantial evidence claim under

the TCA and the state law claim under the MPC, the Court will grant Verizon's motion for

summary judgment on the, and the Board's motion for summary judgment will be denied.

The remaining TCA claim involving the probation of service will be deemed moot and will be

dismissed without prejudice. Furthermore, the Board will be ordered to grant Verizon's

application.

       An appropriate Order follows.




                                                                                             \



                                                           Robe D.       tarn
                                                           United States District Judge



                                               58
